MEMORANDUM **
Vikas Sood, a native and citizen of India, petitions for review of the order of the Board of Immigration Appeals affirming the immigration judge’s (“IJ”) denial of his application for asylum. We have jurisdic*106tion pursuant to 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility determination, see Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition for review.
Sood contends that the IJ erred in finding him not credible. We disagree. The IJ found Sood’s testimony implausible and offered specific and cogent reasons for disbelieving him. See id. at 1043. Accordingly, Sood failed to establish eligibility for asylum.
Pursuant to Desta v. Ashcroft, No. 03-70477, petitioner’s motion for stay of removal included a timely request for stay of voluntary departure. Because the motion for stay of removal was granted, or continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.